DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The requirement for restriction dated 03/04/2022 is withdrawn. Claims 1-20 are hereby examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 5 of claim 1, “the distal portion of the inner shaft” should be changed to “ a distal portion of the inner shaft”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the inner tube” in line 9. There is insufficient antecedent basis for this limitations in the claims. For the purpose of examination, this limitation is interpreted to mean the inner shaft set forth in claim 1.
Claim 5 recites “the inner tube” in line 2. There is insufficient antecedent basis for this limitations in the claims. For the purpose of examination, this limitation is interpreted to mean the inner shaft set forth in claim 1.
Claim 5 recites “the set of flanges of the first jaw” in line 3. There is insufficient antecedent basis for this limitations in the claims. For the purpose of examination, this limitation is interpreted to mean the set of flanges of the second jaw set forth in claim 1.
Claim 10 recites “the outer tube” in line 4. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, this limitation is interpreted to mean “the outer shaft”.
Claim 18 recites “the outer tube” in lines 8 and 10. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, this limitation is interpreted to mean “the outer shaft”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2007/0179499) in view of Sims et al. (US 2014/0025071).
Regarding claim 1, Garrison discloses a surgical forceps (10, FIG 1, abstract), comprising: an outer shaft (12) extending from a proximal portion (14, FIG 1, paragraph [0079]) to a distal portion (16, FIG 1, paragraph [0079]) and defining a longitudinal axis (“A”, FIG 4, paragraph [0087]); an inner shaft (60, paragraphs [0098-0099, 0102]) located within the outer shaft (FIG 8) and extending along the longitudinal axis (FIGs 8, 9, 11, and 12), the inner shaft including a projection (65, FIG 12, paragraph [0126]) at the distal portion of the inner shaft (FIG 12); a first jaw (120) rigidly coupled to the distal portion of the outer shaft (Paragraph [0098] discloses fixed jaw member 120 mounted in fixed relation to the shaft 12); and a second jaw (110) pivotably moveable relative to the first jaw (Paragraph [0098]), the second jaw including a flange (118, FIG 10, paragraph [0102]) located at a proximal portion of the second jaw (FIGs 9 and 11-12), the flange engagable with the projection of the inner tube (117 engages opening 62 of the projection of 60, paragraph [0098]), the inner shaft translatable within the outer shaft to pivot the second jaw relative to the first jaw and the outer shaft between open and closed positions (Paragraphs [0098, 0102]).  
Garrison is silent regarding the flange comprising a set of flanges.
However, Sims et al. teaches in the same field of endeavor, a surgical forceps (400, FIG 1) having an outer shaft (460), an inner shaft (480), a first jaw (432) rigidly connected to the outer shaft (via pin 444), and a second jaw (430) pivotably movable relative to the first jaw between a closed position (FIG 2B) and an open position (FIG 2A), wherein the second jaw comprises a set of flanges (430a, 430b, FIGs3A and 10, paragraph [0102]) nested within a set of flanges of the first jaw (432a, 432b, FIG 3A and 10, paragraph [0117]), such that longitudinal translation of the inner shaft results in opening and closing of the second jaw (Paragraphs [0111-0113]).
Therefore, it would have been obvious to modify the proximal ends of the first and second jaws of Garrison from having a pair of flanges and a single flange respectively such that the second jaw instead has a pair of flanges, as taught by Sims et al., for the purpose of achieving the predictable result of allowing for the required pivoting motion to open and close the jaws with the additional benefit of configuring the proximal portions of the jaws such that they are nested within each other to prevent undesired lateral movement. It further would have been obvious to modify the projection of the inner shaft to comprise a set of openings instead of one opening in order to accommodate the set of flanges and it further would have been obvious to modify each of the flanges to comprise a protrusion 117 (FIG 10) such that each flange is capable of interacting with respective openings within the projection.
Regarding claim 2, Garrison/Sims et al. disclose the invention substantially as claimed, as set forth above for claim 1. Garrison further discloses a pivot pin (103, FIG 9 and 11-12) securable to the second jaw (Via pin slot 119, paragraphs [0097-0098, 0102]), wherein the pivot pin is vertically offset from the projection (FIG 9).  
Regarding claim 3, Garrison/Sims et al. disclose the invention substantially as claimed, as set forth above for claim 2. Garrison further discloses the pivot pin is positioned along the longitudinal axis (FIG 9 shows pin 103 is positioned along the longitudinal axis).  
Regarding claim 4, Garrison/Sims et al. disclose the invention substantially as claimed, as set forth above for claim 1. 
Garrison is silent regarding the inner shaft including: a pair of axial tracks located on opposite sides of the inner shaft, the pair of axial tracks arranged to receive a guide therein, the guide secured to the outer shaft, wherein the inner shaft is movable relative to the guide as the inner shaft translates relative to the outer shaft and wherein proximal portions of the respective axial tracks are engageable with the guide to limit distal translation of the inner shaft relative to the outer shaft.  
However, Sims et al. teaches forceps (400, FIG 1) having an inner shaft (480, FIG 3A, paragraphs 0103-0106 and 0111-0113]) including: a pair of axial tracks (488a, 488b, paragraphs [0106, 0125, 0126]) located on opposite sides of the inner shaft (FIG 3A), the pair of axial tracks arranged to receive a guide (493, paragraph [0125], FIG 3A) therein, the guide secured to the outer shaft (Via apertures 468a, 468b of outer shaft 460, paragraph [0101]), wherein the inner shaft is movable relative to the guide as the inner shaft translates relative to the outer shaft and wherein proximal portions of the respective axial tracks are engageable with the guide to limit distal translation of the inner shaft relative to the outer shaft (Paragraphs [0125] discloses guide 493 can slide relative to 480 as 480 translates relative to 480. The length of tracks 488a, 488b limit the translation distance of the inner shaft relative to the outer shaft because the inner shaft and only translate until 493 contacts an end of the tracks).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner shaft of Garrison to comprise the pair of axial tracks and guide as claimed, as taught by Sims et al., for the purpose of limiting the axial movement of the inner shaft relative to the outer shaft such that additional force cannot be applied past the translation distance required for full opening and closing of the jaws.
Regarding claim 5, Garrison/Sims et al. disclose the invention substantially as claimed, as set forth above for claim 1. Garrison further discloses a blade (185, paragraph [0099]) located within the inner tube (Blade 185 is received within 160, which is within inner tube 60, FIGs 18-29) and extending axially through the first jaw and the second jaw (Within channels 115a, 115b, paragraph [0099]) in a position laterally inward of the set of flanges of the first jaw (The blade extends through the axial center of the tool which, in the device as modified to have a set of flanges, would also pass in between the flanges i.e. laterally inward).  
Regarding claim 6, Garrison/Sims et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the projection includes at least one set of openings (FIG 9 of Garrison shows opening 62, paragraph [0098]. In the device as modified, the projection would have at least a set of openings to receive the set of flanges).  
Regarding claim 7, Garrison/Sims et al. disclose the invention substantially as claimed, as set forth above for claim 6. The device as modified further discloses each flange of the set of flanges includes at least one tooth (117, FIG 10 shows one tooth. In the device as modified, each of the set of flanges would have a corresponding tooth) configured to engage with a respective opening of the at least one set of openings of the projection of the inner shaft (Paragraph [0098]).  
Regarding claim 10, Garrison discloses a surgical forceps (10, FIG 1, abstract), comprising: an outer shaft (12) extending from a proximal portion (14, FIG 1, paragraph [0079]) to a distal portion (16, FIG 1, paragraph [0079]) and defining a longitudinal axis (“A”, FIG 4, paragraph [0087]); a drive bar (60, paragraphs [0098-0099, 0102]) located within the outer shaft (FIG 8) and extending along the longitudinal axis (FIGs 8, 9, 11, and 12), the drive bar including: a drive bar shaft (Tubular portion of 60)  extending from a proximal portion (End received within the housing) to a distal portion (Distal end shown in FIG 11); and a drive bar strut (Projection 65, FIG 12, paragraph [0126]) coupled to the distal portion of the drive bar shaft (FIG 12); a first jaw (120) rigidly coupled to the distal portion of the outer shaft (Paragraph [0098] discloses fixed jaw member 120 mounted in fixed relation to the shaft 12), the first jaw including a first set of flanges (125a, 125b, FIG 17, paragraph [0111]); and a second jaw (110) pivotably moveable relative to the first jaw (Paragraph [0098]), the second jaw including a flange (118, FIG 10, paragraph [0102]) located at a proximal portion of the second jaw (FIGs 9 and 11-12), the flange coupled to the drive bar strut of the drive bar (117 is coupled to opening 62 of the drive bar strut 65, paragraph [0098]), the drive bar translatable within the outer shaft to pivot the second jaw relative to the first jaw and the outer shaft between open and closed positions (Paragraphs [0098, 0102]).  
Garrison is silent regarding the flange of the second jaw comprising a second set of flanges.
However, Sims et al. teaches in the same field of endeavor, a surgical forceps (400, FIG 1) having an outer shaft (460), an inner shaft (480), a first jaw (432) rigidly connected to the outer shaft (via pin 444), and a second jaw (430) pivotably movable relative to the first jaw between a closed position (FIG 2B) and an open position (FIG 2A), wherein the second jaw comprises a set of flanges (430a, 430b, FIGs3A and 10, paragraph [0102]) nested within a set of flanges of the first jaw (432a, 432b, FIG 3A and 10, paragraph [0117]), such that longitudinal translation of the inner shaft results in opening and closing of the second jaw (Paragraphs [0111-0113]).
Therefore, it would have been obvious to modify the proximal end of the second jaw of Garrison from having a single flange such that the second jaw instead has a pair of flanges, as taught by Sims et al., for the purpose of achieving the predictable result of allowing for the required pivoting motion to open and close the jaws with the additional benefit of configuring the proximal portions of the jaws such that they are nested within each other to prevent undesired lateral movement. It further would have been obvious to modify the projection of the inner shaft to comprise a set of openings instead of one opening in order to accommodate the set of flanges and it further would have been obvious to modify each of the flanges to comprise a protrusion 117 (FIG 10) such that each flange is capable of interacting with respective openings within the projection.
Regarding claim 11, Garrison/Sims et al. disclose the invention substantially as claimed, as set forth above for claim 10. Garrison further a pivot pin (103, FIG 9 and 11-12) securable to the second set of flanges (Via pin slot 119, paragraphs [0097-0098, 0102]).  
Regarding claim 15, Garrison/Sims et al. disclose the invention substantially as claimed, as set forth above for claim 10. Garrison further discloses a blade (185, paragraph [0099]) located within the drive bar (Blade 185 is received within 160, which is within 60, FIGs 18-29) and extending along the londitudinal axis (FIGs 23 and 34-35), the blade translatable to extend between the drive bar strut, the first jaw and the second jaw (Within channels 115a, 115b, paragraph [0099]).
Regarding claim 16, Garrison/Sims et al. disclose the invention substantially as claimed, as set forth above for claim 15. The device as modified by Sims et al. further discloses the second set of flanges are located laterally inward from the first set of flanges (FIG 10 of Sims shows the configuration of the sets of flanges such that the second set are located laterally inward from the first set).  
Claim(s) 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kendrick (US 2014/0148807) in view of Sims et al. (US 2014/0025071).
Regarding claim 10, Kendrick discloses a surgical forceps (2, FIG 1, used with the alternative embodiment of FIG 14, paragraph [0029]), comprising: an outer shaft (214a, paragraph [0072]) extending from a proximal portion (End engaged with housing similar to proximal end 18 of outer shaft 14a, paragraph [0042]) to a distal portion (End engaged with the end effector assembly similar to distal end 16 of outer shaft 14a, paragraph [0042]) and defining a longitudinal axis (“A”, FIG 1); a drive bar (214b, FIGs 16, 18, 19, paragraphs [0071-0074]) located within the outer shaft (FIGs 18-19) and extending along the longitudinal axis (FIGs 18 and 19), the drive bar including: a drive bar shaft (Tubular portion of 214b, FIG 16)  extending from a proximal portion (End received within the housing) to a distal portion (Distal end shown in FIG 16); and a drive bar strut (Two projections extending on opposed sides at the end of 214b, FIG 16) coupled to the distal portion of the drive bar shaft (FIG 16); a first jaw (222, paragraph [0069], FIGs 18-19) rigidly coupled to the distal portion of the outer shaft (Paragraph [0072]), the first jaw including a first flange (222a, paragraph [0072], misnumbered as 220a in FIG 15b); and a second jaw (220, FIG 15a and 18-19) pivotably moveable relative to the first jaw (Paragraph [0069 and 0074]), the second jaw including a second flange (220a, FIG 15a) located at a proximal portion of the second jaw (FIG 15a), the flange coupled to the drive bar strut of the drive bar (By notch 241 receiving 243a of the drive bar strut, FIGs 18-19, paragraph [0070-0074]), the drive bar translatable within the outer shaft to pivot the second jaw relative to the first jaw and the outer shaft between open and closed positions (FIGs 18-19, paragraphs [0070-0074]).  
Kendrick is silent regarding the first jaw including a first set of flanges and the second jaw comprising a second set of flanges.
However, Sims et al. teaches in the same field of endeavor, a surgical forceps (400, FIG 1) having an outer shaft (460), an inner shaft (480), a first jaw (432) rigidly connected to the outer shaft (via pin 444), and a second jaw (430) pivotably movable relative to the first jaw between a closed position (FIG 2B) and an open position (FIG 2A), wherein the second jaw comprises a set of flanges (430a, 430b, FIGs3A and 10, paragraph [0102]) nested within a set of flanges of the first jaw (432a, 432b, FIG 3A and 10, paragraph [0117]), such that longitudinal translation of the inner shaft results in opening and closing of the second jaw (Paragraphs [0111-0113]).
Therefore, it would have been obvious to modify the proximal ends of the first and second jaws of Kendrick from having a single flange such that the first jaw has a first set of flanges and the second jaw has a second set of flanges, as taught by Sims et al., for the purpose of achieving the predictable result of allowing for the required pivoting motion to open and close the jaws with the additional benefit of configuring the proximal portions of the jaws such that they are nested within each other to prevent undesired lateral movement. 
Regarding claim 11, Kendrick /Sims et al. disclose the invention substantially as claimed, as set forth above for claim 10. Kendrick further a pivot pin (243a, FIGs 18-19 show the pivoting of 220 about the pin) securable to the second set of flanges (Via contact within notch 241).  
Regarding claim 12, Kendrick /Sims et al. disclose the invention substantially as claimed, as set forth above for claim 11. Kendrick further discloses the pivot pin is offset from the longitudinal axis (FIGs 18-19 show pin 243a is offset from the longitudinal axis).  
Regarding claim 13, Kendrick /Sims et al. disclose the invention substantially as claimed, as set forth above for claim 10. Kendrick further discloses a drive pin (243a, FIG 16) securable to the drive bar strut (FIG 16, paragraph [0071]) and the second set of flanges (Paragraph [0071] disclose the engagement between pin 243a and notch 241 of the second jaw. In the device as modified, the engagement would be with the set of flanges).  
Regarding claim 14, Kendrick /Sims et al. disclose the invention substantially as claimed, as set forth above for claim 13. Kendrick further discloses the drive pin is offset from the longitudinal axis (FIGs 18-19 show pin 243a is offset from the longitudinal axis).    
Regarding claim 15, Kendrick /Sims et al. disclose the invention substantially as claimed, as set forth above for claim 10. Kendrick further discloses a blade (28, FIG 6, paragraph [0075] discloses use of the blade with the current embodiment) located within the drive bar and extending along the longitudinal axis (In order to move through an aperture 30 of pivot pin 224 as described in paragraph [0075], the knife blade would be positioned within the drive bar, see FIGs 18-19), the blade translatable to extend between the drive bar strut, the first jaw, and the second jaw (Paragraphs [0044-0045] disclose translation of the blade through an inner shaft and through slots in the first and second jaws to sever a tissue).  
Regarding claim 16, Kendrick /Sims et al. disclose the invention substantially as claimed, as set forth above for claim 15. The device as modified by Sims et al. further discloses the second set of flanges are located laterally inward from the first set of flanges (FIG 10 of Sims shows the configuration of the sets of flanges such that the second set are located laterally inward from the first set).  
Regarding claim 18, Kendrick discloses a surgical forceps (2, FIG 1, used with the alternative embodiment of FIG 14 and 20, paragraph [0029 and 0036]), comprising: an outer shaft (214a/314a, paragraph [0072]) extending from a proximal portion (End engaged with housing similar to proximal end 18 of outer shaft 14a, paragraph [0042]) to a distal portion (End engaged with the end effector assembly similar to distal end 16 of outer shaft 14a, paragraph [0042]) and defining a longitudinal axis (“A”, FIG 1); a drive bar (314b, FIGs 20, 22, 23, paragraphs [0079-0080]) located within the outer shaft (FIGs 22-23) and extending along the longitudinal axis (FIGs 22 and 23), the drive bar including: a drive bar shaft (Tubular portion of 314b, FIG 20) extending from a proximal portion (End received within the housing) to a distal portion (Distal end shown in FIG 20); and a drive bar strut (Two projections extending on opposed sides at the end of 314b, FIG 20) coupled to the distal portion of the drive bar shaft (FIG 20); a first jaw (322, paragraph [0078-0081], FIGs 22-23) rigidly coupled to the distal portion of the outer shaft (Paragraph [0079]), the first jaw including a first flange (350); a second jaw (320, FIG 22-23) pivotably moveable relative to the first jaw and the outer tube (Paragraph [0078-0081]), the second jaw including a flange (340) located at a proximal portion of the second jaw (FIG 22), a pivot pin (343a, FIGs 22-23 show the pivoting of 322 about the pin) securable to the second set of flanges (Via contact within notch 3511), wherein the pivot pin is offset from the longitudinal axis (FIGs 22-23); and a drive pin (343b, FIG 122) securable to the drive bar strut (FIG 20, paragraph [0078]) and the second set of flanges (Paragraph [0080] disclose the engagement between pin 343b and notch 341 of the second jaw. In the device as modified, the engagement would be with the set of flanges), wherein the drive pin is offset from the longitudinal axis (FIGs 20 and 22-23), the drive bar translatable within the outer shaft to drive the drive pin in a first direction along the outer shaft to pivot the second jaw, about the pivot pin, between a closed position and an open position (FIGs 22-23, paragraphs [0078-0080]). 
 Kendrick is silent regarding the first jaw including a first set of flanges and the second jaw comprising a second set of flanges.
However, Sims et al. teaches in the same field of endeavor, a surgical forceps (400, FIG 1)having an outer shaft (460), an inner shaft (480), a first jaw (432) rigidly connected to the outer shaft (via pin 444), and a second jaw (430) pivotably movable relative to the first jaw between a closed position (FIG 2B) and an open position (FIG 2A), wherein the second jaw comprises a set of flanges (430a, 430b, FIGs3A and 10, paragraph [0102]) nested within a set of flanges of the first jaw (432a, 432b, FIG 3A and 10, paragraph [0117]), such that longitudinal translation of the inner shaft results in opening and closing of the second jaw (Paragraphs [0111-0113]).
Therefore, it would have been obvious to modify the proximal ends of the first and second jaws of Kendrick from having a single flange such that the first jaw has a first set of flanges and the second jaw has a second set of flanges, as taught by Sims et al., for the purpose of achieving the predictable result of allowing for the required pivoting motion to open and close the jaws with the additional benefit of configuring the proximal portions of the jaws such that they are nested within each other to prevent undesired lateral movement. 
Regarding claim 19, Kendrick /Sims et al. disclose the invention substantially as claimed, as set forth above for claim 18. Kendrick further discloses the pivot pin is offset above the longitudinal axis and the drive pin is offset below the longitudinal axis (See FIGs 20 and 22-23).  
Regarding claim 20, Kendrick /Sims et al. disclose the invention substantially as claimed, as set forth above for claim 19. Kendrick further discloses a blade (28, FIG 6, paragraph [0081] discloses use of the blade with the current embodiment) located within the drive bar (In order to move through an aperture 30 of pivot pin 324 as described in paragraph [0081], the knife blade would be positioned within the drive bar, see FIGs 22-23) and extending axially between the pivot pin and the drive pin and into the first and second jaw (In order to pass through pin 324, the blade would extend between 343a and 343b, FIG 22-23. Paragraphs [0044-0045] disclose translation of the blade through slots in the first and second jaws to sever a tissue).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached at 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771